SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1415
KA 11-02499
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JERROD A. PUGH, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER, THE ABBATOY LAW FIRM,
PLLC (DAVID M. ABBATOY, JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Francis A. Affronti, J.), rendered October 22, 2010. The judgment
convicted defendant, upon a jury verdict, of criminal possession of a
weapon in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of criminal possession of a weapon in the second
degree (Penal Law § 265.03 [3]). The charges arose from an incident
in which defendant and an accomplice entered a nail salon wearing
black masks, and the accomplice pointed a gun at the salon owner’s
head while defendant guarded the door and prevented the occupants from
escaping. Almost immediately after they entered the salon, the shop
owner disarmed the accomplice, and defendant and the accomplice fled.
It was undisputed at trial that defendant never handled the weapon.

     Contrary to defendant’s contention, the evidence is legally
sufficient to support the conviction inasmuch as there is a “valid
line of reasoning and permissible inferences which could lead a
rational person to the conclusion reached by the jury on the basis of
the evidence at trial” (People v Bleakley, 69 NY2d 490, 495). We
conclude that the jury reasonably could have found “ ‘that defendant,
acting with the mental culpability required for the commission of the
crime, intentionally aid[ed] another in the conduct constituting the
offense’ ” (People v Trinidad, 107 AD3d 1432, 1433, lv denied 21 NY3d
1046; see Penal Law § 20.00; People v Witherspoon, 300 AD2d 605, 605,
lv denied 99 NY2d 634). We further conclude that the evidence is
legally sufficient to establish that defendant jointly possessed the
accomplice’s loaded firearm (see People v Velasquez, 44 AD3d 412, 412,
lv denied 9 NY3d 1040).
                                 -2-                          1415
                                                         KA 11-02499

     We have reviewed defendant’s remaining contentions and conclude
that none requires modification or reversal of the judgment.




Entered:   December 31, 2015                    Frances E. Cafarell
                                                Clerk of the Court